Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Board reverses the rejection under 35 U.S.C. 101 of claims 1, 14, 16, and 24-27.
The closest prior art are Du (Analytical Chemistry. 2002. 74: 5487-5491) last cited in the Office Action mailed July 16, 2018, and Gagnaire (PLoS One. July 2012. 7(7): e40660. 9 pages) last cited in the Office Action mailed November 3, 2017. 
Du discloses a method of identifying Staphylococcus aureus and determining its methicillin resistance by using MALDI-TOF MS (abstract).  As shown in Figure 3, the methicillin-susceptible and methicillin-resistant S. aureus strains differed in the spectra profiled in the range of m/z 500-3500 Da.  Figure 3B, the spectrum for the methicillin-resistant strain, shows a peak at m/z 2413.01 which is not present in the spectrum for the methicillin-susceptible strain (Figure 3A).  This peak could be considered as reading on the ‘second mass signal’ ‘centered at m/z 2415’ recited in instant claim 1.  Furthermore, Kaito (PLoS Pathogens. 2011. 7(2): e1001267) discloses that from mass spectrometry analysis of methicillin-resistant S. aureus, it was predicted that N-formylated PSM-mec is at m/z of 2413.23 (page 16, right column, first paragraph).  Thus it is obvious that the signal at m/z 2413.01 of Du corresponds to the ‘formylated version of the phenol soluble modulin peptide (PSM-mec)’ of instant claim 1.  Therefore, Du renders obvious at least determining the presence or absence of the second mass signal of the MALDI-TOF spectrum as recited in instant claim 1, and suggests using that the presence of the second mass signal indicates that the bacteria is methicillin resistant.
Gagnaire teaches the detection of the S. aureus delta-toxin using MALDI-TOF, wherein delta-toxin expression is correlated with agr status (abstract).  In the MALDI-TOF mass spectrum, the delta-toxin peaks were detected at 3005±5 Thomson or 3035±Thomson (abstract), 
The art differs from the claimed invention in that they do not teach that the methicillin resistance and methicillin susceptibility are both undetermined if the first mass signal is absent.  Figure 3A and 3B of Du show spectra for S. aureus in which it is not clear that there is a peak reading on the first mass signal (there is no signal that reads on being centered at m/z 3007 or centered at m/z 3037), yet they correspond to methicillin-susceptible and methicillin-resistant strains of S. aureus, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651                               

/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651